 

ee?
State of New York
Supreme Court, Appellate Division
Third. Sudicial Department

TF, Robert D. Meayberger, Clerk of the Appellate Division of the
Supreme Court of: the State of New York, Third Sudicial Department, do

hereby certify that

Wachael Noak Lrtrowntk

having taken and subscribed the Constitutional Oath of Office as prescribed by
law, was duly licensed and admitted to practice by this Court as an Attorney
and Counselor at Law in all courts of the State of New York on the 20th day of
January, 2011, 1s currently in good, standing and rs registered with the
Administrative Office of the Courts as required, by section four hundred. sExty~
erght-a of the Sudicrary Law.

In Witness Whereof, DT have hereunto set my hand
and affixed. the Seal of sarod Court, at the
im ee xP De 20m Orly of Albany, this 31st day of. Saly, 2019.

Ppt Menfnge~

Clerk

oO

Va 4 G P %

 
